DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-6, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McPhee (US. 5,199,948) in view of Osborne et al. (US. 20050192537A1)(“Osborne”). 
Re Claim 1, McPhee discloses a valve (15, Figs. 1-2) for sealing a hub (13, 55) of a sheath assembly (Fig. 5), the valve comprising; a valve body (29 and 27, annotated Fig. 2 of McPhee) with a thickness between a proximal surface (top surface) and a distal surface (lower surface of 27, annotated Fig. 2 of McPhee), the valve body including a bisecting slot (33) extending into the proximal surface of the valve body and terminating at a depth less than the thickness of the valve body  (Col. 8, lines 41-50, slit 33 can extended to depth less than the thickness of the valve) such that a remaining portion of the valve body distal of the slot defines a bridge extending between opposed halves of the valve body (so that remaining of the uncut valve under the slit, is a bridge between the right halve of the slit and left half of the slit) such that the distal surface of the valve body is substantially continuous (distal surface of 27); wherein the bridge includes a central bridging portion (annotated Fig. 2 of McPhee) and an outer bridging portion (annotated Fig. 2 of McPhee) with a central thickness of the central bridging portion (thickness of 29 and 27) being larger than an outer bridging portion thickness of the outer bridging portion (thickness of 29, annotated Fig. 2 of McPhee); and wherein a central portion of the proximal surface of the valve body is concave and defines a concave proximal portion (35), but it is silent with regards that the bisecting slot is extending a cross the proximal surface of the valve.
 
    PNG
    media_image1.png
    354
    480
    media_image1.png
    Greyscale

Annotated Fig. 2 of McPhee
However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the bisecting slot of  McPhee so that the bisecting slot is extending a cross the proximal surface of the valve as taught by Osborne for the purpose of using desired slot and ensuring that the slot will open to receive medical devices such as catheter (Osborne, ¶0074).
Re Claim 3, the modified McPhee discloses wherein a portion of the distal surface of the valve body opposite the concave proximal portion is convex (McPhee, 27).
Re Claim 4, McPhee fails to disclose wherein a sealing slit extends through the valve body from the proximal surface of the valve body to the distal surface of the valve body.  
However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074) and a sealing slit (210) extends through the valve body from the proximal surface of the valve body to the distal surface of the valve body (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee to include a sealing slit so that the valve has a sealing slit extends through the valve body from the proximal surface of the valve body to the distal surface of the valve body as taught by Osborne for the purpose of ensuring that the valve will open to receive medical devices such as catheter (Osborne, ¶0074).
Re Claim 5, McPhee fails to disclose wherein the sealing slit extends at an angle between 45° to 135° relative to the bisecting slot.  
 However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074) and a sealing slit (210) extends through the valve body from the proximal surface of the valve body to the distal surface of the valve body and slit extends at an angle between 45° to 135° relative to the bisecting slot (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee to include a sealing slit so that the valve has a sealing slit extends at an angle between 45° to 135° relative to the bisecting slot as taught by Osborne for the purpose of ensuring that the valve will open to receive medical devices such as catheter (Osborne, ¶0074).
Re Claim 6, McPhee fails to disclose wherein the sealing slit extends at an angle of approximately 90° relative to the bisecting slot.  
However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074) and a sealing slit (210) extends through the valve body from the proximal surface of the valve body to the distal surface of the valve body and the sealing slit extends at an angle of approximately 90° relative to the bisecting slot (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee to include a sealing slit so that the valve has the sealing slit extends at an angle of approximately 90° relative to the bisecting slot as taught by Osborne for the purpose of ensuring that the valve will open to receive medical devices such as catheter (Osborne, ¶0074).
Re Claim 13, McPhee discloses a sheath assembly (Fig. 5) comprising: an elongated hollow sheath body (55) having a proximal body end (close to 57) , a distal body end (upper end), and a longitudinal axis extending between the proximal body end and the distal body end ( axis of 55); a sheath hub fixedly connected to the proximal body end (close to 57, 13), the sheath hub having a hub proximal end ( lower end of 11) and a hub distal end ( close to 57) and defining a through passage extending from the hub distal end to the hub proximal end and (lumen 21)  in communication with the hollow sheath body (Fig. 5), the sheath hub further defining a valve seat in proximity to the hub proximal end (seal for valve 15, see Fig. 2); a calve (15) comprising a valve body (29 and 27, annotated Fig. 2 of McPhee) with a thickness between a proximal surface (top surface) and a distal surface (lower surface of 27, annotated Fig. 2 of McPhee), the valve body including a bisecting slot (33) extending into the proximal surface of the valve body and terminating at a depth less than the thickness of the valve body  (Col. 8, lines 41-50, slit 33 can extended to depth less than the thickness of the valve) such that a remaining portion of the valve body distal of the slot defines a bridge extending between opposed halves of the valve body (so that remaining of the uncut valve under the slit, is a bridge between the right halve of the slit and left half of the slit) such that the distal surface of the valve body is substantially continuous (distal surface of 27); wherein the bridge includes a central bridging portion (annotated Fig. 2 of McPhee) and an outer bridging portion (annotated Fig. 2 of McPhee) with a central thickness of the central bridging portion (thickness of 29 and 27) being larger than an outer bridging portion thickness of the outer bridging portion (thickness of 29, annotated Fig. 2 of McPhee); and wherein a central portion of the proximal surface of the valve body is concave and defines a concave proximal portion (35), wherein the valve is seated in the valve seat and extends across and seals the through passage (Fig. 5); and one or more cap members  (17)secured to the sheath hub proximal end such that the valve is retained in the valve seat ( Fig. 5), but it is silent with regards that the bisecting slot is extending a cross the proximal surface of the valve. 
However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the bisecting slot of  McPhee so that the bisecting slot is extending a cross the proximal surface of the valve as taught by Osborne for the purpose of using desired slot and ensuring that the slot will open to receive medical devices such as catheter (Osborne, ¶0074).
Claims 2, 14-17 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over McPhee in view of Osborne and further in view of Fisher et al. (US 20100241083 Al) (“Fisher”).  
Re Claim 2, McPhee in view of Osborne fails to disclose wherein the valve body includes a groove in the distal surface extending about the central portion. 
However, Fisher discloses a valve (Figs. 4-5), wherein the valve body includes a groove (distal seating Recess 174) in the distal surface extending about the central portion (Figs. 4-5). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the valve of the modified McPhee in view of Osborne to include a groove so that the valve body includes a groove in the distal surface extending about the central portion as taught by Fisher for the purpose of seating the valve securely on the sheath tube (Fisher, ¶0029).
Re Claim 14, McPhee in view of Osborne fails to disclose wherein the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar.
However, Fisher discloses wherein the sheath body includes at least one tear seam (108) extending in a plane between the proximal body end and the distal body end and the sheath hub (Fig. 4) includes at least one longitudinal notch (Gap 122,184), and wherein the at least one tear seam (108), the at least one longitudinal notch and the bisecting slot are co-planar (Fig. 4, ¶0013).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the sheath of McPhee in view of Osborne so that the sheath body includes at least one tear seam extending in a plane between the proximal body end and the distal body end and the sheath hub includes at least one longitudinal notch, and wherein the at least one tear seam, the at least one longitudinal notch and the bisecting slot are co-planar as taught by Fisher for the purpose of splitting the sheath after use (Fisher, ¶0027).
Re Claim 15, McPhee discloses the one or more cap members define a depending wall (wall of 17, Fig. 5, McPhee) configured to receive a proximal portion of the sheath hub therein (11, Fig. 5, McPhee), but McPhee in view of Osborne fails to disclose to disclose the wall and hub have interlocking tabs and recesses to secure the one or more cap members to the hub.
However, Fisher discloses wherein the one or more cap members (180) defining a depending wall (190, Fig. 4) configured to receive a proximal portion of the sheath hub therein and wherein the wall and hub have interlocking tabs (132) and recesses (188) to secure the one or more cap members to the hub (¶0032).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the sheath hub and one or more cap members of McPhee in view of Osborne so that the wall and hub have interlocking tabs and recesses to secure the one or more cap members to the hub to the hub as taught by Fisher for the purpose of securing the cap with the sheath firmly (Fisher, ¶0032).
Re Claim 16, McPhee in view of Osborne fails to disclose the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove.
However, Fisher discloses wherein the valve (150) includes a groove (172) in the proximal surface of the valve body and a portion (192) of the one or more cap members is received in the groove (Fig.5, ¶0031).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the valve of McPhee in view of Osborne so that the valve includes a groove in the proximal surface of the valve body and a portion of the one or more cap members is received in the groove as taught by Fisher for the purpose of securing the cap with the sheath firmly (Fisher, ¶0032).
Re Claim  17, McPhee discloses a dilator (33, 43,Fig. 5) and sheath assembly (11, 55, Fig. 5) comprising: a dilator (41) including an elongated dilator stem (47) having a proximal dilator end (lower end of 47) and a dilator hub (43) fixedly connected to the proximal dilator end (Fig. 5), discloses a sheath assembly (Fig. 5) comprising: an elongated hollow sheath body (55) having a proximal body end (close to 57) , a distal body end (upper end), and a longitudinal axis extending between the proximal body end and the distal body end ( axis of 55); a sheath hub fixedly connected to the proximal body end (close to 57, 13), the sheath hub having a hub proximal end ( lower end of 11) and a hub distal end ( close to 57) and defining a through passage extending from the hub distal end to the hub proximal end and (lumen 21)  in communication with the hollow sheath body (Fig. 5), the sheath hub further defining a valve seat in proximity to the hub proximal end (seal for valve 15, see Fig. 2); a calve (15) comprising a valve body (29 and 27, annotated Fig. 2 of McPhee) with a thickness between a proximal surface (top surface) and a distal surface (lower surface of 27, annotated Fig. 2 of McPhee), the valve body including a bisecting slot (33) extending into the proximal surface of the valve body and terminating at a depth less than the thickness of the valve body  (Col. 8, lines 41-50, slit 33 can extended to depth less than the thickness of the valve) such that a remaining portion of the valve body distal of the slot defines a bridge extending between opposed halves of the valve body (so that remaining of the uncut valve under the slit, is a bridge between the right halve of the slit and left half of the slit) such that the distal surface of the valve body is substantially continuous (distal surface of 27); wherein the bridge includes a central bridging portion (annotated Fig. 2 of McPhee) and an outer bridging portion (annotated Fig. 2 of McPhee) with a central thickness of the central bridging portion (thickness of 29 and 27) being larger than an outer bridging portion thickness of the outer bridging portion (thickness of 29, annotated Fig. 2 of McPhee); and wherein a central portion of the proximal surface of the valve body is concave and defines a concave proximal portion (35), wherein the valve is seated in the valve seat and extends across and seals the through passage (Fig. 5); and one or more cap members  (17 )secured to the sheath hub proximal end such that the valve is retained in the valve seat ( Fig. 5), but it is silent with regards that the bisecting slot is extending a cross the proximal surface of the valve and wherein the at least one cap member defines a mating locking portion such that the locking portion of the dilator hub and the mating locking portion of the cap provide a releasably locking engagement between the dilator and the sheath. 
However, Osborne discloses a valve and for sealing a hub (Fig. 20a-20) of a sheath assembly (Fig. 1), the valve the bisecting slot is extending a cross the proximal; surface of the valve (200), a proximal surface (202) and a distal end (204) with a bisecting slot (208) that can be extended a cross a cross the proximal surface of the valve (¶0074).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the bisecting slot of  McPhee so that the bisecting slot is extending a cross the proximal surface of the valve as taught by Osborne for the purpose of using desired slot and ensuring that the slot will open to receive medical devices such as catheter (Osborne, ¶0074).
McPhee in view of Osborne fails to disclose wherein the at least one cap member defines a mating locking portion such that the locking portion of the dilator hub and the mating locking portion of the cap provide a releasably locking engagement between the dilator and the sheath. 
However, Fisher discloses a sheath assembly  the one or more cap members (180, Fig. 4) defining a depending wall (190, Fig. 4) configured to receive a proximal portion of the sheath hub therein (120, Fig. 4 and 26 in Fig.1) and wherein the wall and hub have interlocking tabs (132 in Fig. 4 of 32 in Fig. 1) and recesses (188) to secure the one or more cap members to the hub of the dilator (¶0030, ¶0032, Fig. 1, ¶0026).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the one or more cap elements of McPhee in view of Osborne so that the at least one cap member defines a mating locking portion such that the locking portion of the dilator hub and the mating locking portion of the cap provide a releasably locking engagement between the dilator and the sheath as taught by Fisher for the purpose of securing the cap with the sheath/ dilator firmly (Fisher, ¶0027, ¶0032).
 Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over McPhee in view of Osborne and further in view of Christensen et al. (US 20100101069Al) (“Christensen”).
Re Claim 7, McPhee in view of Osborne fails to disclose wherein the sealing slit extends at an angle between 20° to 70° relative to a longitudinal axis of the valve body. 
However, Christensen discloses a valve sheath (100) that has a slit (110A, Fig. 6B) which extends at an angle of 45 degree relative to the longitudinal axis (Fig. 6B, a central axis that (perpendicular to top surface of 100) of the valve body (¶0030) so that a proximal opening of the sealing slit is on one side of the longitudinal axis and a distal exit of the sealing slit is on an opposite side of the longitudinal axis (Fig. 6B).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the sealing slit of McPhee in view of Osborne so that the sealing slit extends at an angle between 20° to 70° relative to a longitudinal axis of the valve body as taught by Christensen for the purpose of easily splitting the slit during the insertion of a dilator and to be easily re-sealed when the dilator is removed (Christensen, ¶0030, and ¶0032).
 Re Claim 8, McPhee in view of Osborne fails to disclose wherein the sealing slit extends at an angle of approximately 45° relative to the longitudinal axis of the valve body. 
However, Christensen discloses a valve sheath (100) that has a slit (110A, Fig. 6B) which extends at an angle of 45 degree relative to the longitudinal axis (Fig. 6B, a central axis that (perpendicular to top surface of 100) of the valve body (¶0030) so that a proximal opening of the sealing slit is on one side of the longitudinal axis and a distal exit of the sealing slit is on an opposite side of the longitudinal axis (Fig. 6B).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the sealing slit of McPhee in view of Osborne so that the sealing slit extends at an angle of approximately 45° relative to the longitudinal axis of the valve body as taught by Christensen for the purpose of easily splitting the slit during the insertion of a dilator and to be easily re-sealed when the dilator is removed (Christensen, ¶0030, and ¶0032).
 Re Claim 9, McPhee in view of Osborne fails to disclose wherein a proximal opening of the sealing slit is on one side of the longitudinal axis and a distal exit of the sealing slit is on an opposite side of the longitudinal axis.  
However, Christensen discloses a valve sheath (100) that has a slit (110A, Fig. 6B) which extends at an angle of 45 degree relative to the longitudinal axis (Fig. 6B, a central axis that (perpendicular to top surface of 100) of the valve body (¶0030) so that a proximal opening of the sealing slit is on one side of the longitudinal axis and a distal exit of the sealing slit is on an opposite side of the longitudinal axis (Fig. 6B).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the sealing slit of McPhee in view of Osborne so that a proximal opening of the sealing slit is on one side of the longitudinal axis and a distal exit of the sealing slit is on an opposite side of the longitudinal axis as taught by Christensen for the purpose of easily splitting the slit during the insertion of a dilator and to be easily re-sealed when the dilator is removed (Christensen, ¶0030, and ¶0032).
Claims 10, 12 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over McPhee in view of Osborne and further in view of Nardeo et al. (US 2009/0143739 Al) (“Nardeo”).
Re Claim 10, McPhee in view of Osborne fails to disclose that the valve body includes a plurality of post receiving apertures extending into the distal surface of the body.
However, Nardeo et al. teaches a tearaway sheath assembly with a valve which has a plurality of post receiving apertures (166A, 166B, Fig.4) extending into the distal surface of the body.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee in view of Osborne to include the valve body includes a plurality of post receiving apertures extending into the distal surface of the body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split (Nardeo, ¶0033, Lines 5-8).

    PNG
    media_image2.png
    368
    438
    media_image2.png
    Greyscale

Annotated Fig. 5 of Nardeo
Re Claim 12, McPhee in view of Osborne fails to disclose that the plurality of the post the post receiving apertures are in a non-symmetrical pattern relative to first and second axes of the valve body.
However, Nardeo discloses that the post receiving apertures (166A, 166B, Fig.4) are in a non-symmetrical pattern relative to first and second axises of the valve body which are orthogonal to one another (X1 ,X2, Annotated Fig. 5 of Nardeo).
Therefore, It would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to provide the valve of McPhee in view of Osborne to include the plurality of the post the post receiving apertures are in a non-symmetrical pattern relative to first and second axes of the valve body as taught by Nardeo (Fig. 5 for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split (Nardeo, ¶0033, Lines 5-8).
Claims 11, 20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over McPhee in view of Osborne and Christensen  and further in view of Nardeo et al. (US 2009/0143739 Al) (“Nardeo”).
Re Claim 11, McPhee in view of Osborne and Christensen fails to disclose that the plurality of the post receiving apertures are in a non-symmetrical pattern relative to a first axis of the valve body.
However, Nardeo discloses that the post receiving apertures (166A, 166B, Fig.4) are in a non-symmetrical pattern relative to a first axis of the valve body (XI, Annotated Fig. 5 of Nardeo).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee in view of Osborne and Christensen to include the valve body includes a plurality of post receiving apertures extending into the distal surface of the body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split (Nardeo, ¶0033, Lines 5-8).
Re Claim 20, McPhee in view of Osborne and Christensen fails to disclose that the plurality of post receiving apertures are in a symmetrical pattern relative to at least one axis of the valve body.
However, Nardeo discloses that the post receiving apertures (166A, 166B, Fig.4) are in a symmetrical pattern relative to first and second axises of the valve body which are orthogonal to one another (154, Annotated Fig. 5 of Nardeo).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the valve of McPhee in view of Osborne  and Christensen to include the valve body includes a plurality of post receiving apertures so that the plurality of post receiving apertures are in a symmetrical pattern relative to at least one axis of the valve body as taught by Nardeo for the purpose of assuring that the valve halves will become separated from each other and remain with the respective hub portions when the hub is split (Nardeo, ¶0033, Lines 5-8).
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over McPhee in view of Osborne and Fisher and further in view of Nardeo et al. (US 2009/0143739 Al) (“Nardeo”).
Re Claim 18, McPhee in view of Osborne and Fisher fails to disclose wherein the locking portion of the dilator hub and the mating locking portion of the cap are rotated between the locking engagement and a non-locking engagement.  
However, Nardeo discloses that the locking portion of the dilator hub (210) and the mating locking portion of the cap (192) are rotated between the locking engagement and a non-locking engagement (Annotated Fig. 4 of Nardeo, ¶0032).

    PNG
    media_image3.png
    799
    702
    media_image3.png
    Greyscale

Annotated Fig. 4 of Nardeo

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the dilator and sheath assembly of McPhee in view of Osborne and Fisher so that the locking portion of the dilator hub and the mating locking portion of the cap are rotated between the locking engagement and a non-locking engagement as taught by Nardeo for the purpose of enabling the dilator inserted in the sheath and securing the dilator firmly with sheath (Nardeo ¶0004, lines 14-19).
Re Claim 19,  McPhee in view of Osborne and Fisher fails to disclose wherein the locking portion of the dilator hub and the mating locking portion of the cap have a ramped engagement therebetween.  
.
However, Nardeo discloses that the locking portion of the dilator hub (210) and the mating locking portion of the cap (192) have a ramped engagement therebetween (Annotated Fig. 4 of Nardeo, ¶ 0032).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to provide to have modified the dilator and sheath assembly of McPhee in view of Osborne and Fisher so that the locking portion of the dilator hub and the mating locking portion of the cap have a ramped engagement therebetween as taught by Nardeo for the purpose of facilitating and enabling the dilator to secure it with sheath (Nardeo, ¶0004, lines 14-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783